 

Exhibit 10.3

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

[g332r24s0lwy000001.jpg]

 

AMENDED AND RESTATED AGREEMENT

(AMENDMENT 2 TO GRANT AGREEMENT)

Investment ID OPP1170296

AGREEMENT SUMMARY & SIGNATURE PAGE


GRANTEE INFORMATION

Name:

Arsanis, Inc

Tax Status:

Not exempt from federal income tax under U.S. IRC § 501(c)(3)

You confirm that the above information is correct and agree to notify the
Foundation immediately of any change.

Expenditure Responsibility:

This Agreement is subject to "expenditure responsibility" requirements under the
U.S. Internal Revenue Code.

Mailing Address:

890 Winter Street

Suite 230

Waltham, MA 02451-1472
United States

Primary Contact:

[**]

 

FOUNDATION INFORMATION

Mailing Address:

P. O. Box 23350, Seattle, WA  98102, U.S.A.

Primary Contact:

[**]

 

AGREEMENT AND AMENDMENT INFORMATION

Agreement to be Amended and Restated:

Grant agreement between the Bill & Melinda Gates Foundation and Arsanic, Inc.,
effective February 20, 2017 and bearing Investment ID OPP1170296 (“Original
Agreement”) as amended on May 3, 2018

Title:

Respiratory Syncytial Virus (RSV) Program Proposal

"Charitable Purpose":

To fund pre-clinical development of monoclonal antibodies (mAbs) for the
prevention of respiratory syncytial virus (RSV) infection in newborns

"Start Date":

February 20, 2017

"End Date":

October 31, 2019

Amendment Purpose:

Amend and restate the Original Agreement

This Amended and Restated Agreement includes and incorporates by this reference:

 

This Agreement Summary & Signature Page and:
● Grant Amount and Reporting & Payment Schedule (Attachment A)
● Terms and Conditions (Attachment B)

● List of Developing Countries (Attachment C)

● Project Information (date submitted January 13, 2017)

● Project Plan (date submitted February 8, 2017)
● Budget (date submitted February 3, 2017)

 

 

THIS AMENDED AND RESTATED AGREEMENT (“Agreement”) is between Arsanis, Inc.
("You" or "Grantee") and the Bill & Melinda Gates Foundation ("Foundation"), and
is effective as of the date of last signature. This Agreement amends, restates,
and replaces entirely the above-referenced Original Agreement in its entirety as
of the date of last signature. Each party to this Agreement may be referred to
individually as a "Party" and together as the "Parties." As a condition of this
grant, the Parties enter into this Agreement by having their authorized
representatives sign below.

 



1 of 20



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

BILL & MELINDA GATES FOUNDATION

 

 

 

 

 

 

ARSANIS, INC.

 

/s/ Jacqueline Kirchner

 

 

/s/ Mike Gray

By:

Jacqueline Kirchner

 

By:

Mike Gray

Title:

Senior Program Officer

 

Title:

Chief Financial and Chief Business Officer

 

 

 

 

 

 

August 1, 2018

 

 

August 8, 2018

Date

 

 

Date

 




2 of 20



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED AGREEMENT

(AMENDMENT 2 TO GRANT AGREEMENT)

Investment ID OPP1170296


ATTACHMENT A
GRANT AMOUNT AND REPORTING & PAYMENT SCHEDULE

 

GRANT AMOUNT

The Foundation will pay You up to the total grant amount specified in the
Reporting & Payment Schedule below. The Foundation’s Primary Contact must
approve in writing any Budget cost category change of more than 10%.

 

REPORTING & PAYMENT SCHEDULE

For the avoidance of doubt, the Foundation will make the first payment in full
subject to the applicable milestone and compliance with this Agreement, but the
subsequent payment is an “up to” amount and may be reduced in the Foundation’s
discretion based on its assessment of Your completion of, or progress against,
targets and milestones.

 

REPORTING

You will submit reports according to the Reporting & Payment Schedule using the
Foundation's templates or forms, which the Foundation will make available to You
and which may be modified from time to time. For a progress or final report to
be considered satisfactory, it must demonstrate meaningful progress against the
targets or milestones for that investment period. If meaningful progress has not
been made, the report should explain why not and what adjustments You are making
to get back on track. Please notify the Foundation's Primary Contact if You need
to add or modify any targets or milestones. The Foundation must approve any such
changes in writing. You agree to submit other reports the Foundation may
reasonably request.

 

Accounting for Personnel Time

You will track the time of all employees, contingent workers, and any other
individuals whose compensation will be paid in whole or in part by Grant Funds.
Such individuals will keep records (e.g., timesheets) of actual time worked on
the Project in increments of sixty minutes or less and brief descriptions of
tasks performed. The Foundation acknowledges that You have offered the
Foundation the opportunity to review copies of the records maintained by such
individuals for work on the Project through June 30, 2018, and the Foundation
agrees that the descriptions of tasks performed in such records comply with the
foregoing requirements. You

3 of 20



--------------------------------------------------------------------------------

 

will report actual time worked consistent with those records in Your progress
and final budget reports. You will submit copies of such records to the
Foundation upon request.

 

REPORTING & PAYMENT SCHEDULE

Investment Period

Target, Milestone, or Reporting Deliverable

Due By

Payment Date

Payment Amount (U.S.$)

 

Paid

 

[**]

$[**]

Start Date to End Date

Quarterly Financial & Progress Updates

Quarterly

 

 

 

Global Access Strategy satisfactory to the Foundation

[**]

[**]

$[**]

 

 

Updated Financial Statements

 

Product Development Summary and Status - Candidate Target Product Profile,
Revised Budget, including Sub-award Budget

 

[**]

 

[**]

[**]

[**]

 

 

 

[**]

 

 

[**]

[**]

[**]

[**]

[**]

[**]

 

 

 

[**]

 

[**]

 

 

Start Date to End Date

Final Report

[**]

 

 

Amended Total Grant Amount

$9,330,878.00

 

GO/NO-GO MILESTONE(S)

You will provide the results of the “go/no-go” milestone(s) identified in the
Reporting & Payment Schedule by the applicable due date. During the course of
the project The Foundation will then determine, in its sole discretion, whether
to provide continued funding under this Agreement. If the Foundation determines
that it will not continue funding, the Foundation will terminate this Agreement
in accordance with its terms.

 

 

4 of 20



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED AGREEMENT

(AMENDMENT 2 TO GRANT AGREEMENT)

Investment ID OPP1170296


ATTACHMENT B
TERMS & CONDITIONS


This Agreement is subject to the following terms and conditions.

 

PROJECT SUPPORT

 

PROJECT DESCRIPTION AND CHARITABLE PURPOSE

The Foundation is awarding You this grant to carry out the project described in
the Project Plan and Project Information Sheet (collectively, "Project") in
order to further the Charitable Purpose. The Foundation, in its discretion, may
approve in writing any request by You to make non-material changes to the
Proposal Narrative and/or Results Framework and Tracker.

 

MANAGEMENT OF FUNDS

 

USE OF FUNDS

You may not use funds provided under the Agreement (“Grant Funds”) for any
purpose other than the Project. You may not use Grant Funds to reimburse any
expenses You incurred prior to the Start Date; provided, however, that the
Foundation hereby approves using Grant Funds to reimburse expenses specifically
included in the Budget incurred by You prior to the Start Date. At the
Foundation’s request, You will repay any portion of Grant Funds and/or Income
that the Foundation determines in its discretion was used or committed in
material breach of this Agreement.

 

INVESTMENT OF FUNDS

You must invest Grant Funds in highly liquid investments with the primary
objective of preservation of principal (e.g., interest-bearing bank accounts or
a registered money market mutual fund) so that the Grant Funds are available for
the Project. Together with any progress or final reports required under this
Agreement, You must report the amount of any currency conversion gains (or
losses) and the amount of any interest, or other income generated by the Grant
Funds (collectively, "Income"). Any Income must be used for the Project.

 

SEGREGATION OF FUNDS

You must maintain Grant Funds in a physically separate bank account or a
separate bookkeeping account maintained as part of Your financial records and
dedicated to the Project.

 

GLOBAL ACCESS

 

GLOBAL ACCESS COMMITMENT

You will conduct and manage the Project and the Funded Developments in a manner
that ensures Global Access. Your Global Access commitments will survive the term
of this Agreement. “Funded Developments” means the products, services,
processes, technologies, materials, software, data, other innovations, and
intellectual property resulting from the Project (including modifications,
improvements, and further developments to Background Technology). “Background
Technology” means any and all products, services, processes, technologies,
materials, software, data, or other innovations, and intellectual property
created by You or a third party prior to or outside of the Project used as part
of the Project. “Global Access” means: (a) the knowledge and information gained
from the Project will be promptly and broadly disseminated; and (b) the Funded
Developments will be made available and accessible at an affordable price (i) to
people most in need within developing countries, or (ii) in support of the U.S.
educational system and public libraries, as applicable to the Project.

 

GLOBAL ACCESS MILESTONES

To further define Your Global Access commitments, You are required to complete a
Global Access Strategy and any other Global Access activities and documentation
listed in the Reporting & Payment Schedule. The Global Access Strategy should
address the following concepts with respect to all Funded Developments: (a)
identification of Background Technology at the outset of the Project and any
Funded Developments created during the Project and specific strategies to ensure
access to such Funded Developments and Background

5 of 20

 



--------------------------------------------------------------------------------

 

Technology; (b) agreements and/or procedures for transfers of materials and data
among Project Collaborators or third parties relevant to the Project; (c)
reporting processes for the creation of Funded Developments to both the Project
management team and to the Foundation as well as the publishing and
dissemination of the knowledge and information gained from the Project; (d)
strategies to secure, manage and allocate intellectual property rights
associated with the Funded Developments or Background Technology in a way that
ensures Global Access while providing incentives for future potential private
sector participation; and (e) anticipated development, commercialization and
sustainability strategies during and after the Project to ensure that Global
Access can be met.

 

You may not materially change the plans and strategies contained in any Global
Access documents after they have been approved by the Foundation without the
Foundation’s prior written approval. You will provide the Foundation with
updates to the Global Access Strategy during each year of the Project describing
any new or modified approaches with respect to Funded Developments and
Background Technology, and related agreements, taking into account any new
product, technology, and commercialization developments and/or market
information. “Global Access Strategy” means a written document, subject to the
Foundation’s approval, describing how You intend to achieve Global Access given
the particular circumstances of the Project. “Project Collaborators” means all
current and future subgrantees, subcontractors, partners, agents, affiliates, or
other parties who provide any input to the Project.

 

LICENSE TO THE FOUNDATION

For the purpose of achieving Global Access, You grant the Foundation a
nonexclusive, perpetual, irrevocable, worldwide, royalty-free, fully paid up,
sublicensable license to: make, use, sell, offer to sell, import, distribute,
copy, modify, create derivative works, publicly perform and display the Funded
Developments, and any Background Technology incorporated into a Funded
Development or required to use a Funded Development; in each case, for the sole
benefit of people in Developing Countries.  You and the Foundation agree and
acknowledge that the license granted in this section does not include the right
to sell Funded Developments for end use outside of the Developing Countries and
that no such sales are authorized under this license.  In the event You
demonstrate to the satisfaction of the Foundation that Global Access can best be
achieved without such a license (or a license of different scope) such as by the
provision of a Global Access Strategy satisfactory to the Foundation, the
Foundation and You will make good faith efforts to modify or terminate this
license, as appropriate.

 

PUBLICATION

Consistent with Your Global Access commitments, if the Project description
specifies Publication or Publication is otherwise requested by the Foundation,
You will seek prompt Publication of any Funded Developments consisting of data
and results. “Publication” means publication in a peer-reviewed journal or other
method of public dissemination specified in the Project description or otherwise
approved by the Foundation in writing. Publication may be delayed for a
reasonable period for the sole purpose of seeking patent protection, provided
the patent application is drafted, filed, and managed in a manner that best
furthers Global Access. If You seek Publication in a peer-reviewed journal, such
Publication shall be under “open access” terms and conditions consistent with
the Foundation’s Open Access Policy available at:
www.gatesfoundation.org/How-We-Work/General-Information/Open-Access-Policy,
which may be modified from time to time. Nothing in this section shall be
construed as requiring Publication in contravention of any applicable ethical,
legal, or regulatory requirements. You will mark any Publication of any Funded
Development subject to this clause with the appropriate notice or attribution,
including author, date and copyright (e.g., © 20<> <Name>).

 

INTELLECTUAL PROPERTY REPORTING

During the term of this Agreement and for 5 years after, You will submit upon
request annual intellectual property reports related to the Funded Developments,
Background Technology, and any related agreements using the Foundation’s
templates or forms, which the Foundation may modify from time to time.

 

SUBGRANTS AND SUBCONTRACTS

 

SUBGRANTS AND SUBCONTRACTS

You may not make subgrants under this Agreement. You have the exclusive right to
select subcontractors to assist with the Project.

 

6 of 20

 



--------------------------------------------------------------------------------

 

RESPONSIBILITY FOR OTHERS

You are responsible for (a) all acts and omissions of any of Your trustees,
directors, officers, employees, subgrantees, subcontractors, contingent workers,
agents, and affiliates assisting with the Project, and (b) ensuring their
compliance with the terms of this Agreement.

 

PROHIBITED ACTIVITIES

 

ANTI-TERRORISM

You will not use funds provided under this Agreement, directly or indirectly, in
support of activities (a) prohibited by U.S. laws relating to combating
terrorism; (b) with persons on the List of Specially Designated Nationals
(www.treasury.gov/sdn) or entities owned or controlled by such persons; or (c)
in or with countries or territories against which the U.S. maintains
comprehensive sanctions (currently, Cuba, Iran, Sudan, Syria, North Korea, and
the Crimea Region of Ukraine), including paying or reimbursing the expenses of
persons from such countries or territories, unless such activities are fully
authorized by the U.S. government under applicable law and specifically approved
by the Foundation in its sole discretion.

 

ANTI-CORRUPTION; ANTI-BRIBERY

You will not offer or provide money, gifts, or any other things of value
directly or indirectly to anyone in order to improperly influence any act or
decision relating to the Foundation or the Project, including by assisting any
party to secure an improper advantage. Training and information on compliance
with these requirements are available at www.learnfoundationlaw.org.

 

POLITICAL ACTIVITY AND ADVOCACY

You may not use Grant Funds to influence the outcome of any election for public
office or to carry on any voter registration drive. You may not use Grant Funds
to support lobbying activity or to otherwise support attempts to influence
local, state, federal, or foreign legislation. Your strategies and activities,
and any materials produced with Grant Funds, must comply with applicable local,
state, federal, or foreign lobbying law. You agree to comply with lobbying,
gift, and ethics rules applicable to the Project.

 

PUBLICITY

 

PUBLICITY BY THE FOUNDATION

The Foundation may include information about the award of this grant, including
Your name, in its periodic public reports and may make such information
available on its website and as part of press releases, public reports,
speeches, newsletters, tax returns, and other public disclosures.

 

PUBLICITY BY YOU

You must obtain the Foundation’s prior written approval before: (a) issuing a
press release or other public announcement regarding this grant; and (b) any
other public use of the Foundation’s name or logo. Please email Your request to:
grantee.comms@gatesfoundation.org two weeks in advance to provide the Foundation
an opportunity to review and comment. Detailed guidelines are available at:
www.gatesfoundation.org/grantseeker/documents/guidelines_communications_for_grantees.doc.

 

PUBLICITY BY OTHERS

You and Your subgrantees, subcontractors, contingent workers, agents, or
affiliates may not state or otherwise imply to third parties that the Foundation
directly funds or otherwise endorses their activities.

 

OTHER

 

LEGAL ENTITY AND AUTHORITY

You confirm that: (a) You are an entity duly organized or formed, qualified to
do business, and in good standing under the laws of the jurisdiction in which
You are organized or formed; (b) You are not an individual (i.e., a natural
person) or a disregarded entity (e.g., a sole proprietor or sole-owner entity)
under U.S. law; (c) You have the right to enter into and fully perform this
Agreement; and (d) Your performance will not violate any agreement or obligation
between You and any third party. You will notify the Foundation immediately if
any of this changes during the term of this Agreement.

 

7 of 20

 



--------------------------------------------------------------------------------

 

COMPLIANCE WITH LAWS

In carrying out the Project, You will comply with all applicable laws,
regulations, and rules and will not infringe, misappropriate, or violate the
intellectual property, privacy, or publicity rights of any third party.

 

COMPLIANCE WITH REQUIREMENTS

You will conduct, control, manage, and monitor the Project in compliance with
all applicable ethical, legal, regulatory, and safety requirements, including
applicable international, national, state, local, institutional, and school
district or school network standards (“Requirements”). You will obtain and
maintain all necessary approvals, consents, and reviews before conducting the
applicable activity. As a part of Your annual progress report to the Foundation,
You must report whether the Project activities were conducted in compliance with
all Requirements.

 

If the Project involves:

 

a.

any protected information (including personally identifiable, protected health,
or third-party confidential), You will not disclose this information to the
Foundation without obtaining the Foundation’s prior written approval and all
necessary consents to disclose such information;

 

b.

children, students, or vulnerable subjects, You will obtain any necessary
consents and approvals unique to these subjects; and/or

 

c.

any trial involving human subjects, You will adhere to current Good Clinical
Practice as defined by the International Council on Harmonisation (ICH) E-6
Standards (or local regulations if more stringent) and will obtain applicable
trial insurance.

 

Any activities by the Foundation in reviewing documents and providing input or
funding does not modify Your responsibility for determining and complying with
all Requirements for the Project.

 

RELIANCE

You acknowledge that the Foundation is relying on the information You provide in
reports and during the course of any due diligence conducted prior to the Start
Date and during the term of this Agreement. You represent that the Foundation
may continue to rely on this information and on any additional information You
provide regarding activities, progress, and Funded Developments.

 

INDEMNIFICATION

If the Project involves clinical trials, trials involving human subjects,
post-approval studies, field trials involving genetically modified organisms,
experimental medicine, or the provision of medical/health services (“Indemnified
Activities”), You will indemnify, defend, and hold harmless the Foundation and
its trustees, employees, and agents (“Indemnified Parties”) from and against any
and all demands, claims, actions, suits, losses, damages (including property
damage, bodily injury, and wrongful death), arbitration and legal proceedings,
judgments, settlements, or costs or expenses (including reasonable attorneys’
fees and expenses) (collectively, “Claims”) arising out of or relating to the
acts or omissions, actual or alleged, of You or Your employees, subgrantees,
subcontractors, contingent workers, agents, and affiliates with respect to the
Indemnified Activities. You agree that any activities by the Foundation in
connection with the Project, such as its review or proposal of suggested
modifications to the Project, will not modify or waive the Foundation’s rights
under this paragraph. An Indemnified Party may, at its own expense, employ
separate counsel to monitor and participate in the defense of any Claim. Your
indemnification obligations are limited to the extent permitted or precluded
under applicable federal, state or local laws, including federal or state tort
claims acts, the Federal Anti-Deficiency Act, state governmental immunity acts,
or state constitutions. Nothing in this Agreement will constitute an express or
implied waiver of Your governmental and sovereign immunities, if any.

 

INSURANCE

You will maintain insurance coverage sufficient to cover the activities, risks,
and potential omissions of the Project in accordance with generally-accepted
industry standards and as required by law. You will ensure Your subgrantees and
subcontractors maintain insurance coverage consistent with this section.

 



8 of 20

 



--------------------------------------------------------------------------------

 

TERM AND TERMINATION

 

TERM

This Agreement commences on the Start Date and continues until the End Date,
unless terminated earlier as provided in this Agreement. The Foundation, in its
discretion, may approve in writing any request by You for a no-cost extension,
including amending the End Date and adjusting any affected reporting
requirements.

 

TERMINATION

The Foundation may modify, suspend, or discontinue any payment of Grant Funds or
terminate this Agreement if: (a) the Foundation is not reasonably satisfied with
Your progress on the Project; (b) there are significant changes to Your
leadership or other factors that the Foundation reasonably believes may threaten
the Project’s success; (c) there is a change in Your control; (d) there is a
change in Your tax status; or (e) You fail to comply with this Agreement.

 

RETURN OF FUNDS

Any Grant Funds, plus any Income, that have not been used for, or committed to,
the Project upon expiration or termination of this Agreement, must be returned
promptly to the Foundation.

 

MONITORING, REVIEW, AND AUDIT

The Foundation may monitor and review Your use of the Grant Funds, performance
of the Project, and compliance with this Agreement, which may include onsite
visits to assess Your organization’s governance, management and operations,
discuss the Project and Your finances, and review relevant financial and other
records and materials. In addition, the Foundation may conduct audits, including
onsite audits, at any time during the term of this Agreement, and within four
years after Grant Funds have been fully spent. Any onsite visit or audit shall
be conducted at the Foundation’s expense, following reasonable prior written
notice, during normal business hours, and no more than once during any 12-month
period.

 

INTERNAL OR THIRD PARTY AUDIT

If during the term of this Agreement You are audited by your internal audit
department or by a third party and such audit identifies any deficiencies
relevant to the management of the Project, You will provide the audit report to
the Foundation upon request, including the management letter and a detailed plan
for remedying any deficiencies observed (“Remediation Plan”), as relevant to the
management of the Project. The Remediation Plan must include (a) details of
actions You will take to correct any deficiencies observed, and (b) target dates
for successful completion of the actions to correct the deficiencies; in each
case, as relevant to the management of the Project.

 

RECORD KEEPING

You will maintain complete and accurate accounting records regarding Your use of
the Grant Funds and copies of any reports submitted to the Foundation relating
to the Project. You will retain such records and reports for 4 years after Grant
Funds have been fully spent. At the Foundation’s request, You will make such
records and reports available to enable the Foundation to monitor and evaluate
how Grant Funds have been used or committed.

 

SURVIVAL

A Party’s obligations under this Agreement will be continuous and survive
expiration or termination of this Agreement as expressly provided in this
Agreement or otherwise required by law or intended by their nature.

 

GENERAL

 

ENTIRE AGREEMENT AND AMENDMENTS

This Agreement contains the entire agreement of the Parties and supersedes all
prior and contemporaneous agreements concerning its subject matter. Except as
specifically permitted in this Agreement, no modification, amendment, or waiver
of any provision of this Agreement will be effective unless in writing and
signed by authorized representatives of both Parties.

 

Notices AND approvals

Written notices, requests, and approvals under this Agreement must be delivered
by mail or email to the other Party’s primary contact specified on the Agreement
Summary & Signature Page, or as otherwise directed by the other Party.

9 of 20

 



--------------------------------------------------------------------------------

 

 

SEVERABILITY

Each provision of this Agreement must be interpreted in a way that is
enforceable under applicable law. If any provision is held unenforceable, the
rest of the Agreement will remain in effect.

 

ASSIGNMENT

You may not assign, or transfer by operation of law or court order, any of Your
rights or obligations under this Agreement without the Foundation’s prior
written approval. This Agreement will bind and benefit any permitted successors
and assigns.

 

COUNTERPARTS AND ELECTRONIC SIGNATURES

Except as may be prohibited by applicable law or regulation, this Agreement and
any amendment may be signed in counterparts, by facsimile, PDF, or other
electronic means, each of which will be deemed an original and all of which when
taken together will constitute one agreement. Facsimile and electronic
signatures will be binding for all purposes.

 

ATTACHMENT C

DEVELOPING COUNTRIES

 

“Developing Countries” means the following list of countries, which includes (i)
countries eligible for GAVI support as of 2016, (ii) countries in the process of
transitioning out of GAVI support in 2016, and (iii) Botswana, Brazil,
Philippines, South Africa and Thailand. “Developing Countries” also means any
countries reasonably requested by the Foundation that are part of the
Foundation’s strategies to which the Company consents in writing, such consent
not to be unreasonably withheld and subject to the consent of Adimab, as
applicable.

 

•

Afghanistan

•

Congo,Dem Republic of

•

Kenya

•

Angola

•

Côte d’Ivoire

•

Kiribati

•

Armenia

•

Cuba

•

Korea, DPR

•

Azerbaijan

•

Djibouti

•

Kyrgyz Republic

•

Bangladesh

•

Eritrea

•

Lao PDR

•

Benin

•

Ethiopia

•

Lesotho

•

Bolivia

•

Gambia

•

Liberia

•

Botswana

•

Georgia

•

Madagascar

•

Burkina Faso

•

Ghana

•

Malawi

•

Burundi

•

Guinea

•

Mali

•

Cambodia

•

Guinea Bissau

•

Mauritania

•

Cameroon

•

Guyana

•

Moldova

•

Central African Republic

•

Haiti

•

Mozambique

•

Chad

•

India

•

Myanmar

•

Comoros

•

Indonesia

•

Nepal

10 of 20

 



--------------------------------------------------------------------------------

 

•

Nicaragua

•

Sierra Leone

•

Timor Leste

•

Niger

•

Solomon Islands

•

Togo

•

Nigeria

•

Somalia

•

Uganda

•

Pakistan

•

Republic of Sudan

•

Uzbekistan

•

Philippines

•

South Africa

•

Vietnam

•

Papua New Guinea

•

South Sudan

•

Yemen

•

Rwanda

•

Tajikistan

•

Zambia

•

São Tomé e Príncipe

•

Tanzania, United Republic of

•

Zimbabwe

•

Senegal

•

Thailand

 

 

 

11 of 20

 



--------------------------------------------------------------------------------

[g332r24s0lwy000002.jpg]

 

Innovative Technology Solutions

The Innovative Technology Solutions (ITS) team has a unique process and approach
to making and managing investments. Please note that other foundation
investments in which you may also be involved will not use the same process and
approach.

 

PROJECT INFORMATION - GRANTS

The purpose of this document is for you to provide organizational and project
details to support your proposal to the foundation.

 

Foundation Information

 

Opportunity ID

OPP1170296

 

Program Officer

[**]

Program Coordinator

[**]

 

General Information

 

Investment Title

RSV Pre-Clinical Program

 

Short Description

Discovery, lead selection, pre-clinical development, and IND-enabling toxicology
studies for monoclonal antibodies (mAbs) targeting respiratory syncytial virus
(RSV). Goal is to achieve a product profile that supports Global Access
objectives (e.g. low-cost, single dose prophylaxis).

Organization

Arsanis, Inc.

Investment Duration (months)

 

30

 

 

Requested Amount (U.S.$)

$8.8 Million

Total Project Cost (U.S. $)

$9.4 Million

Organization Legal Name1

Arsanis, Inc.

Mailing Address

 

 

 

Street Address 1

890 Winter Street

Primary Contact Name

[**]

Street Address 2

Suite 230

Primary Contact Title

[**]

Street Address 3

 

Primary Contact Email

[**]

City

Waltham

Primary Contact Phone

[**]

State / Province

MA

 

 

Zip / Postal Code

02451-1472

Authorized Signer Name

Mike Gray

Country

US

Authorized Signer Title

CFO and CBO

Website (if applicable)

www.arsanis.com

Authorized Signer Email

mike.gray@arsanis.com

1 Legal Name will be used in the agreement and should match the name on the bank
account that receives the grant funds (assuming fully executed agreement).

Tax Status (if known and applicable)

Refer to Tax Status Definitions

 

Non-Exempt Organization

– C Corporation

Organization’s Total Revenue for Most Recent Audited Financial Year (U.S.$)

 

No sales revenue

U.S. Employer Identification Number (EIN) (if applicable)

 

27-3181608

 

 

 

 

1/5/2017 (ITS-Version 1.1)

Page 12 of 20



--------------------------------------------------------------------------------

[g332r24s0lwy000002.jpg]

 

Charitable Purpose & Public Description

 

Describe the charitable purpose of the project. This statement will be used to
inform the public description of this project. Please limit to one sentence,
begin with “to” and do not include a period at the end. Example: “This grant
will be used [to fund new schools and assist other organizations in the design
of new  schools]”

 

This grant will be used to fund pre-clinical development of monoclonal
antibodies (mAbs) for the prevention of respiratory syncytial virus (RSV)
infection in newborns, which is responsible for over 30 million cases of acute
lower respiratory infection and 200,000 deaths per year in the developing world.

 

Conduct & Control of the Project

 

In answering the questions in this section, please consider all Project
activities, such as those involving: confidential or protected information
(including personally identifiable information or protected health information);
the inclusion of children or vulnerable populations; research involving human
subjects; clinical trials; post-approval studies; field trials; experimental
medicine; provision of medical services (diagnostic, prophylactic or treatment);
product development; use of genetically modified organisms, human tissue,
animals, radioactive isotopes, pathogenic organisms, recombinant nucleic acids,
select agents or toxins (www.selectagents.gov), dual-use technology
(http://export.gov/regulation/eg_main_018229.asp), or any substance, organism,
or material that is toxic or hazardous; use of aircraft, unmanned vehicle
systems, drones or satellites; and the import, export, transfer, approvals,
consents, records, data, specimens, images, and materials related to any of the
forgoing.

 

1.

Please confirm that your organization:

 

a)

will maintain the expertise necessary to conduct, control, manage, and monitor
all aspects of the Project in compliance with all applicable ethical, legal,
regulatory, and safety requirements, including applicable international,
national, local, and institutional standards and policies and is responsible for
determining and complying with these requirements and standards;

 

b)

will not disclose any confidential or protected information to the Foundation
without obtaining prior written approval from the foundation and all necessary
consents to disclose such information;

 

c)

acknowledges that any activities by the Foundation in reviewing documents,
providing input or funding does not modify your organization’s responsibility
for determining and complying with all applicable ethical, legal, regulatory,
and safety requirements for the Project in all places;

 

d)

will maintain insurance coverage sufficient to cover the activities, risks, and
potential omissions of the Project in accordance with generally-accepted
standards and as required by law (for instance, general, professional, clinical
trial, product liability, medical malpractice, workers' compensation, or
otherwise);

 

e)

will not transfer any biological materials, chemicals, reagents, hazardous
materials or the like to the Foundation.

Confirmed     X  

Not confirmed(please explain)

 

 

 

2.

Does the Project involve any of the following: clinical trial, other trial
involving human subjects, post-approval study, experimental medicine,
genetically modified organism, or the provision of medical/health services?

No     X

Yes(If yes, please list all approvals and consents required for each site   and
describe the timeframe in which your organization will acquire the necessary
approvals and consents.)

 

 

 

3.

Please identify the name of the entity that will be the sponsor/responsible
party of any clinical trials, studies involving human subjects, experimental
medicine studies, post-approval studies, products, or regulatory filings
contemplated by the Project. Note that the Foundation will not serve as the
sponsor/responsible party nor accept delegation of any of these
responsibilities. If the Project will not involve such activities, please
indicate not applicable or N/A below.

 

Arsanis, Inc.

Arsanis, Inc.

1/5/2017 (ITS-Version 1.1)

Page 13 of 20



--------------------------------------------------------------------------------

[g332r24s0lwy000002.jpg]

 

Global Access & Open Access

 

In order to establish that the projects we fund are charitable and will have a
positive impact on the intended beneficiaries of our work, the foundation
requires the projects it funds be conducted and managed in a manner that ensures
Global Access and Open Access.

“Global Access” is a foundation policy requiring that: (a) the knowledge and
information gained from the project will be promptly and broadly disseminated;
and (b) the Funded Developments will be made available and accessible at an
affordable price (i) to people most in need within developing countries, or (ii)
in support of the U.S. educational system and public libraries, as applicable to
the project.

“Funded Developments” means the products, services, processes, technologies,
materials, software, data, other innovations, and intellectual property
resulting from the project, including modifications, improvements, and further
developments to Background Technology.

“Background Technology” means any and all products, services, processes,
technologies, materials, software, data, or other innovations, and intellectual
property created by You or a third party prior to or outside of the project used
as part of the project.

Additional information about Global Access (including examples and case studies)
can be found at http://globalaccess.gatesfoundation.org/.

“Open Access” is a foundation policy that sets the requirements, terms and
conditions for publication of Funded Developments in a peer-reviewed journal.
Additional Information on the foundation’s Open Access Policy for peer-reviewed
publications and underlying data can be found at
www.gatesfoundation.org/How-We-Work/General-Information/Open-Access-Policy.
Note: the foundation will pay directly for reasonable fees to effect publication
on “open access” terms; such fees should not be included in the project budget
(See the Open Access Policy FAQs for further detail).

a)

Knowledge and Information

Describe how the knowledge and information gained from the project will be
promptly and broadly disseminated (including how you will comply with the
foundation’s Open Access Policy, discussed above).

 

Arsanis will promptly and broadly disseminate the output of Funded Developments
in compliance with the Open Access Policy and Arsanis internal policies. Our
primary approaches are publication in peer-reviewed journals and presentations
(e.g. abstracts, oral sessions) at scientific congresses. In some circumstances,
timing of disclosures may be gated by the need to provide for relevant
intellectual property protections prior to such disclosures.

 

 

b)

Funded Developments (Indicate “not applicable,” as appropriate)

 

i.

Describe any Funded Developments that may ultimately result from the project,
including any Background Technology that will be used or incorporated in the
proposed project. If applicable, briefly explain how the Funded Developments
will be made available and accessible at an affordable price to the intended
beneficiaries. The use of commonly-available, off-the-shelf products (such as
Microsoft Excel, Adobe, etc.) need not be disclosed.

 

Funded Developments that may ultimately result from the project include:

•   Monoclonal antibody (mAb) drug candidates targeting RSV infection.

•   Pre-clinical data and regulatory filings that support the initiation of
human studies of these mAbs.

•   Manufacturing know-how for the production of GMP mAb drug product.

•   Intellectual property (including patents and know-how) covering the mAbs.

Background technology that may be incorporated in the project includes:

 

1/5/2017 (ITS-Version 1.1)

Page 14 of 20



--------------------------------------------------------------------------------

[g332r24s0lwy000002.jpg]

 

•   Arsanis know-how related to the discovery and optimization of mAbs.

•   RSV mAb sequences (patents and know-how) that may be in-licensed by Arsanis
from Adimab, LLC upon exercise of the Adimab license described below.

•   Technologies (patents and know-how) related to the optimization of RSV mAbs
in-licensed by Arsanis from third parties.

•   Technologies (patents and know-how) related to the manufacture of RSV mAbs
in-licensed by Arsanis from third parties.

 

ii.

Please confirm that you will make the Funded Developments – including any
Background Technology incorporated into or required to use the Funded
Developments – available to achieve the proposed project’s goals and Global
Access. If you foresee any obstacles to achieving Global Access (e.g., third
party rights, broad access, time frame, affordability) please briefly summarize
the obstacles and the specific steps that you will take to address them.

 

Arsanis will make the Funded Developments available to achieve the project’s
goals and Global Access as agreed upon with BMGF.

Potential obstacles include:

•    [**].

c)

If one or more of the following applies, please click the following link to
complete an Intellectual Property (IP) Report:

 

•

Creation of Funded Developments will likely involve new IP rights (Note:
copyrights in works intended to be published in accordance with the Open Access
Policy need not be disclosed);

 

•

Use of Background Technology requires access to existing IP rights; or

 

•

For-Profit entities are engaged in the project.

Note: For login purposes, please use the email address to which this Proposal
Narrative was sent. To delegate permissions to another member of your project
team, or for any questions regarding the IP Report, please contact
GlobalAccess@gatesfoundation.org.

 

1/5/2017 (ITS-Version 1.1)

Page 15 of 20



--------------------------------------------------------------------------------

[g332r24s0lwy000002.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Privacy and Non-Confidentiality Notice

The foundation is required by the IRS to publish a list of its grants. We may
also provide a general description of our grants and contracts on our web sites,
in press releases, and in other marketing materials. Subject to the foundation’s
Privacy Policy, the foundation may also share information you provide to us
(either orally or in writing) with third parties, including external reviewers,
key partners and co-funders. This document is subject to the foundation’s Terms
of Use.

 

1/5/2017 (ITS-Version 1.1)

Page 16 of 20



--------------------------------------------------------------------------------

[g332r24s0lwy000007.jpg]

 

RSV Pre-Clinical Program Proposal

Prepared by: Arsanis, Inc.

Updated February 8, 2017

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

A total of 23 pages were omitted. [**]

Page 17 of 20

ARSANIS NON-CONFIDENTIAL REDACTED DRAFT



--------------------------------------------------------------------------------

 

[g332r24s0lwy000008.jpg]

Quick start guide this page provides a quick overview of the bmgf budget
template to orient you before getting started. As you populate the sheets, you
will find direct links to specific instructions with examples throughout the
template. The full instruction document can be accessed here, frequently asked
questions (FAQ’s) can accessed here. Grantee input sheets these first three
sheets need to be filled out by the grantee for every grant. General information
enter the required basic information into this sheet before populating any of
the other sheets. Budget details. For each of the 6 expense categories, enter
the items that collectively make up the grant budget into this sheet. Financial
summary & reporting review the summary tables from the budget detail sheet and
add further information (where applicable). This sheet is also used to enter
actuals expenditures and projections as part of reporting. Payment & reporting
schedule this shee is used by the grantee to review an auto-generated
preliminary payment schedule and by bmgf to make any changes before
incorporating it into the grant agreement important information for working with
the template legend for cell formatting input cells are colored according to the
following scheme. At the time of budgeting, populate only light yellow cells.
Enter information into light yellow cells. Enter actual expenditures into green
cells blue cells will be populated by bmgf cash vs projected actuals (accruals)
all actual amounts reported should be based on cash spent, not projected (or
accrued) for the remainder of the period. Hints for specific data entry fields
for some fields a red triangle in the upper right corner indicates that a hint
available when hovering the mouse over the cell. Copying data into the template
use paste values whenever transferring data from an external source into the
template. If no, the template can become corrupted. Error checking for some
cells, an automatic error check will show its value in red if it appears to be
populated incorrectly or if the calculation yields a result that is inconsistent
with another value.

Page 18 of 20



--------------------------------------------------------------------------------

 

[g332r24s0lwy000009.jpg]

In addition to the three sheets described above, there are several additional
sheets included in the template, some of them optional and/or hidden. Grantees
do not need to use these additional sheets, but for transparency, you will find
na overview below. If you would like to include additional information (or are
asked for it by bmgf) in this file, it is ok to add extra sheets for this
purpose. However, please do not make any changes to the structure, formatting or
formulas  of the existing sheets. Bmgf work sheets these three sheets are
primarily used by bmgf to analyze and manage the grant. Grantees can provide
input in the payment & reporting schedule sheet. You may use them yourself, but
please do not enter  or alter any data or formulas. Payment & reporting schedule
this sheet is used by the grantee to review an autogenerated preliminary payment
schedule and by bmgf to make any changes before incorporating it into the grant
agreement. Analytics contains two analytic features: a set of basic charts and a
comparison tool. Budget pivot (typically hidden) excel pivot table that can be
used to analyze the data in the budget details sheet. Historic or background
information these sheets are used by bmgf to preserve historic information
throughout the grant or for administrative purposes. Please do not make any
changes to these sheets. Historic budget details if a grant budget revision
takes place, the previous version of the budget details sheet can be preserved
as a separate sheet for reference historic budget summaries if grant budget
revisions take place, this sheet can be used to preserve previous versions of
the budget summary for reference. Config (typically hidden) used for
administrative purposes to populate dropdown lists etc. throughout the template.

 

 

Page 19 of 20



--------------------------------------------------------------------------------

[g332r24s0lwy000010.jpg]

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

A total of 32 pages were omitted. [**]

Page 20 of 20

